          Case 1:19-cv-06950-VM
          Case 1:19-cv-06950-VM Document
                                Document 30
                                         29 Filed
                                            Filed 09/18/19
                                                  09/18/19 Page
                                                           Page 11 of
                                                                   of 22




                                                                           ~ lisoc SDNY
Jason M. Dra1,1gel (JD 7204)
jdrangel@ipcourrsel0rs.com                                                                                  "
Ashly E. Sands (AS 7715)                                                     DOCUMENT                       II
asands@ipcounselors.com                                                      ELECTRONICALLY FILED :
Brieanne Scully (BS 3711)                                                    DOC#:
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)                                                 DATEFn:im-;-°l%:¾~
dfutterman@ipcounselors.com                                                         -···==:::::::::====:!.I
EPSTEIN DR.ANGEL LLP
60 EastA2 nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiffs
Spin Master Ltd. and Spin Master, Inc.

                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


                                                        I
                                                        I
                                            .   .   .   I
 SPIN 'MASTER LTD. and SPIN MASTER, I
                                     I
 INC.,
 Plaintiff,;
                                    !I
                                     I
                                                        I
                                                        I
                                                        I
                                                        I
 v.                                                     I

                                                                     CIVIL ACTION No.
 18699055609@163.corn, et al.,                                        19-cv-6950 (V~)
 Df!fendimts




                            NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(l')(A)(i) of the Federal Rules of Civil Procedure, Plaintiffs Spin
Master Ltd. and Spfo Master, Inc. ("Spin Master" or "Plaintiffs"), by their undersigned attorneys,
hereby give notice of dismissal of all claims against Defendant Suzanne 1 in the µhove-captioned
action) without prejudice, and with ec\Ch party to bear its own attorne,1s' fees, costs and e;<pe11,.ses.
         Case1:19-cv-06950-VM
        Case  1:19-cv-06950-VM Document
                                Document30
                                         29 Filed
                                             Filed09/18/19
                                                   09/18/19 Page
                                                             Page22ofof22




Dated: September l 7,'2019                         Respectfully submitted,




                                             BY:
                                                     Brieann . ul          3711)
                                                     bscully@ipcounselors.com
                                                     EPSTEIN DRANGEL LLP
                                                     60 East 42 nd Street, Suite 2520
                                                     New York,NY 10165
                                                     Telephone: (212) 292-5390
                                                     Facsimile: (212) 292-5391
                                                     Attorneys for Plaintiffs
                                                     Spin Master Ltd. and Spin Master,
                                                     Inv:


Ii is so ORDERED.

Signed at New York, JIIY ofi   ~ 2019.
                                 ~                        ·            ·
                                      JudeVictorMarrero
                                      United States District Judge




                                        2
